Case 1:19-cv-00033-RJD-SJB Document 62 Filed 08/22/19 Page 1 of 1 PageID #: 341

                                                                    DLA Piper LLP (US)
                                                                    1251 Avenue of the Americas
                                                                    27th Floor
                                                                    New York, New York 10020-1104
                                                                    www.dlapiper.com

                                                                    Jonathan Siegfried
                                                                    Jonathan.Siegfried@dlapiper.com
                                                                    T 212.335.4925
                                                                    F 212.884.8477




                                               August 22, 2019


The Honorable Raymond J. Dearie
United States District Court
Eastern District of New York
225 Cadman Plaza East, 1214 South
Brooklyn, New York 11201

       Re:     Lelchook, et al. v. Société Générale de Banque au Liban S.A.L., et al.,
               No. 1:19-cv-00033-RJD-SJB


Dear Judge Dearie:

        We write on behalf of all defendants and with the consent of counsel for plaintiffs to request
the adjournment of Defendants’ time to submit a pre-motion conference letter in connection with
their proposed motion to dismiss from August 23, 2019 to September 13, 2019.

         Pursuant to the parties’ Stipulation (ECF No. 54) so-ordered by the Court, “should one or
more Defendants move to dismiss the Complaint, they shall request a pre-motion conference by
filing a letter with the Court, containing a proposed briefing schedule, by August 23, 2019.” Given
ongoing discussions between counsel for all parties regarding Defendants’ proposed request for a
pre-motion conference and briefing schedule, and the logistics in communicating with the parties’
respective clients at the end of August, we respectfully request a short adjournment of the time to
submit the letter and briefing schedule to September 13, 2019. This is the first request to extend
the submission date of the pre-motion letter set forth in the so-ordered Stipulation.

       We thank the Court for its consideration of this request.

                                               Respectfully Submitted,

                                               /s/ Jonathan Siegfried

                                               Jonathan Siegfried
